Case 6:17-cv-00023-NKM-RSB Document 100 Filed 06/22/20 Page 1 of 2 Pageid#: 3002




                                   UNITED STATES DISTRICT COURT                              6/22/2020
                                   WESTERN DISTRICT OF VIRGINIA
                                            LYNCHBURG DIVISION


    PHILLIP B. FAULCONER,
                                                               CASE NO. 6:17-cv-00023
                                       Plaintiff,

                              v.                               ORDER

    CENTRA HEALTH INC.,
                                                               JUDGE NORMAN K. MOON
                                      Defendant.



         This matter is before the Court on the Report & Recommendation of U.S. Magistrate Judge

  Robert S. Ballou, Dkt. 99 (“R&R”), which recommended that this Court grant in part and deny in

  part Defendant Centra Health Inc.’s Motion for Bill of Costs, Dkt. 90, and that this Court tax as

  costs $3,378.11. Dkt. 99 at 6.

         This Court referred Defendant’s Motion for Bill of Costs to the Magistrate Judge for an

  R&R. Dkt. 97. After briefing had concluded, the Magistrate Judge held a hearing on Defendant’s

  Motion. See Dkts. 90, 91, 93, 96, 98. The parties were advised of their right to file objections to

  the R&R within fourteen (14) days, Dkt. 99 at 6, and the docket reflected objections were due on

  June 15, 2020, Dkt. 99. Nonetheless, since the R&R has issued, no party has filed any objections.

  See Fed. R. Civ. P. 72(b)(2). When there are no objections to an R&R, the Court “need only satisfy

  itself that there is no clear error on the face of the record in order to accept the recommendation.”

  Advisory Committee Notes to Fed. R. Civ. P. 72; Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

  1983) (“In the absence of objection … we do not believe that it requires any explanation” for a




                                                    1
Case 6:17-cv-00023-NKM-RSB Document 100 Filed 06/22/20 Page 2 of 2 Pageid#: 3003




  district judge to adopt a report and recommendation). The Court has reviewed the R&R and is

  satisfied that it is well reasoned and contains no such error.

          The R&R is therefore ADOPTED in full (Dkt. 99); Defendant’s Motion for Bill of Costs

  is GRANTED IN PART and DENIED IN PART (Dkt. 90); and $3,378.11 in costs are taxed

  against Plaintiff.

          It is so ORDERED.

          The Clerk of Court is hereby directed to send a copy of this Order to all counsel of record.

         ENTERED this ______
                       22nd day of June, 2020.




                                                    2
